Citation Nr: 0019526	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-33 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision which 
granted the veteran's claim for service connection for 
bilateral hearing loss and assigned a non-compensable 
disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's bilateral hearing loss, beginning from the 
effective date of the grant of service connection, is shown 
to be no worse than Level II in the right ear and no worse 
than Level IV in the left ear.


CONCLUSION OF LAW

The noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  The Board finds that the claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim that is plausible.  
We are also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

The veteran is seeking a compensable disability evaluation 
for the period beginning August 17, 1994, the date that the 
grant of service connection for bilateral hearing loss became 
effective.  A United States Court of Appeals for Veterans 
Claims  decision, Fenderson v. West, 12 Vet. App. 119 (1999), 
concluded that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found- a 
practice known as "staged" ratings.

Factual Background

The veteran initiated his claim for service connection for 
hearing loss in August 1994.  On a Department of Veterans 
Affairs (VA) audiological evaluation conducted in November 
1994, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

5
5
50
80
35
LEFT

10
30
75
75
48

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss.

On another VA audiological evaluation, conducted in July 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

10
15
50
80
39
LEFT

15
50
75
75
54

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses included bilateral high frequency sensorineural 
hearing loss.

Service connection was granted for bilateral hearing loss in 
an August 1997 rating decision and a non-compensable 
disability evaluation was assigned.

Another VA audiological evaluation of the veteran was 
conducted in September 1999.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

10
10
55
80
39
LEFT

10
45
75
80
53
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear. 
The diagnoses included bilateral high frequency sensorineural 
hearing loss.

Analysis

The veteran's bilateral hearing loss has been rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.87.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average pure tone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.87, Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran has asserted that the currently assigned 
evaluation does not reflect a true evaluation of his hearing 
disability as the examination was in a controlled 
environment.  However, 38 C.F.R. § 4.85(a) (1999) requires 
that an examination for hearing impairment for VA purposes 
must include a controlled speech discrimination test and a 
puretone audiometry test with examinations conducted without 
the use of hearing aids.  These requirements were apparently 
met when the veteran examined.  He has also indicated that he 
guessed at a number of words when he was examined in July 
1997 so that the speech recognition score might not be 
representative of his level of disability.

According to the September 1999 VA examination, the average 
pure tone decibel loss was 39 decibels for the right ear and 
53 decibels for the left ear.  Speech discrimination score 
was 84 percent for the right ear and 76 percent for the left 
ear.  For a 10 percent disability evaluation for bilateral 
hearing loss, Diagnostic Code 6101 requires that a veteran 
with average pure tone decibel loss in one ear of 39 with 84 
percent discrimination ability must have average pure tone 
decibel loss in the other ear of at least 50 to 57 with 68 to 
76 percent discrimination ability and a veteran with average 
pure tone decibel loss in one ear of 53 with 76 percent 
discrimination ability must have average puretone decibel 
loss in the other ear of at least 0 to 41 with 76 to 82 
percent discrimination ability.

By applying these values to 38 C.F.R. § 4.87, Table VI, the 
Board finds that the veteran, since August 1994, has had no 
worse than Level II hearing loss in the right ear and no 
worse than Level IV hearing loss in the left ear.  Thus, the 
veteran's hearing loss, for the period beginning with the 
effective date of the grant of service connection, is 
considered noncompensable.  38 C.F.R. § 4.87, Table VII, Code 
6100.  As the veteran is not shown to experience the required 
hearing loss, the noncompensable disability evaluation 
assigned for bilateral hearing loss was proper.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Code 6100.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
While the veteran has indicated that his job requires a lot 
of telephone conversation and much verbal communication, he 
acknowledges that both his hearing aids are working very 
well.  The Board finds that it has not been shown that the 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.



ORDER

The noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

